Title: From Thomas Jefferson to William Short, 25 August 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York Aug. 25. 1790.

The President will leave this on the 30th. for Mount Vernon and will return to Philadelphia towards the latter part of November. I go hence a day or two after him, for Monticello, and shall return to Philadelphia about the last of October. The other offices will be removed to Philadelphia between the middle of October and of November. I very much wish my letters, written for this purpose, may have reached you in time to change the destination of my furniture to Philadelphia directly.
I must beg the favor of you to get Houdon to have made of a light cheap silk, couleur d’ardoise, the actual costume he formed for  the President’s statue. It consisted of a gilet, and cloak which fell behind the back so as to shew the form of the body clear of it. Let it be made of the size of the life.—This is not meant to bring in[to] doubt the original order to make the statue in the real costume, to wi[t,] the military uniform. I must ask the favor of you to pay for it and charge it to me. I must also beg the favor of you to place for me in the hands of Mr. Grand 574,₶. the balance of money remitted me by Mr. Drayton of the S. Carolina agricultural society, to be subject in Grand’s hands to the draughts of M. Cathalan of Marseilles or to your or my orders. Mr. Mazzei borrowed of me (I think in 1787) 1200₶. From this is to be deducted £8–14–6 ¾ Virga. currency= 157₶-2s. which I am to recieve on his account from J. Blair; also the price of a portrait of Castruccio Castracani he was to get for me from Florence. This would reduce the debt to something less than 1000₶. Besides this there was a bond of mine to him, in the hands of Bowden for £146–4–6 paper money=£18–5–7 silver, Virga. currency=329₶. with interest from Nov. 4. 1778. The bond was dated Jan. 29. 1779. I wrote to him to know whether this bond had never been settled between us? If not, whether I was to take credit for it against the 1200₶. or to pay it to Bowden? He can tell you this. If it is not already settled, and I am to take credit for it, it will reduce his debt to me to about 500₶. I wish you could intimate to him (but not as if it came from me) that the expences of sending on my baggage and other calls on my account will exceed the sums which you can command for me, and that therefore it would be convenient if he would pay you the balance whether of 1000₶. or 500₶. or thereabouts as he shall settle it. If he talks of my collecting money here for this balance, the answer is that, if there be any thing to collect, it would oblige me to enter into the settlement of his affairs, which my occupations render impossible. Pardon my troubling you with this business. It is to answer the double purpose of settling with him, and furnishing you with money for my affairs.
Congress separated about a fortnight ago. Your successor will not be named till the session of December.
This goes by the French packet which will sail a few days after my departure. Mr. Remsen will try to find a passenger by whom to send the two copies of the Federalist you desired, so as to avoid postage. The newspapers will give you the news, small and great. I probably shall not write to you again till my return to Philadelphia, unless it be merely to cover a bill of  exchange for the President’s wine as soon as I recieve it from him. Adieu my dear Sir Your affectionate friend,

Th: Jefferson

